Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing July 2, 2008 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 On behalf of the principal underwriter of the above-named separate account, we hereby request the effective date for the above registration statement be accelerated to July 3, 2008, or as soon thereafter as practicable. Respectfully yours, /s/ Michael J. Beer Michael J. Beer President Princor Financial Services Corporation MJB/ka July 2, 2008 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 On behalf of the Registrant, we hereby request that the effective date of the above-referenced registration statement be accelerated to July 3, 2008 or as soon thereafter as practicable. Very truly yours, /s/ Sara Wiener Sara Wiener Director  Product Management Principal Life Insurance Company /ka
